Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1 and 3-27 are pending in the instant application. Claims 1 and 3-27 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on March 8, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(a) rejection, the grounds for rejection are moot in view of Applicant’s amendment and the rejection has been withdrawn. With regards to the nonstatutory double patenting rejections as being unpatentable over U.S. Patent No. 10,457,864 and copending Application No. 15/407,337, the rejections have been overcome by the submission of a terminal disclaimer on March 8, 2021 and have been withdrawn. 
	It is noted that the restriction requirement between Groups I-III has been withdrawn and claims 19-26 have been rejoined. 
REASONS FOR ALLOWANCE 
The compounds having a formula M(LA)x(LB)y(LC)z, organic light-emitting devices (OLED) thereof and consumer products comprising organic light-emitting devices thereof of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds having a formula M(LA)x(LB)y(LC)z (e.g. LC is 
    PNG
    media_image1.png
    88
    71
    media_image1.png
    Greyscale
 ). The prior art does not disclose a compound which fits within the scope of those of the instant claims 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626